Citation Nr: 0617453	
Decision Date: 06/15/06    Archive Date: 06/27/06

DOCKET NO.  03-34 667A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel
INTRODUCTION

The veteran served on active duty from May 1967 to May 1971.  
His Form DD 214 reflects that he received numerous awards, 
including the Combat Action Ribbon.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which denied service connection for 
PTSD.  

In June 2003 the veteran and his wife testified before a 
Hearing Officer at the RO.  A transcript of that hearing is 
of record.  


FINDING OF FACT

The weight of the competent evidence is against a diagnosis 
of current PTSD. 


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f), 
4.125(a) (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

A.  The duty to notify

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2005).

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.   
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Upon receipt of an application for a service-connection, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Dingess.  Additionally, this notice must inform 
a claimant that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is awarded.  Id.  
      
As will be discussed below, the veteran was provided with 
notice of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date.  Despite the 
inadequate notice provided on these latter two elements, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  In that regard, as the 
Board concludes below that the preponderance of the evidence 
is against the claim for service connection, any questions as 
to the appropriate disability rating or effective date to be 
assigned are rendered moot.  

An April 2002 VCAA letter notified the veteran of what 
information and evidence was required to establish 
entitlement to service connection for PTSD.  

This VCAA letter satisfied the second and third elements of 
the duty to notify by advising the veteran of the types of 
evidence he was responsible for obtaining and of the types of 
evidence VA would undertake to obtain.  Specifically, this 
letter explained that VA would help the veteran get such 
things as VA and private medical records, and records held by 
other Federal agencies, but that he was nevertheless 
responsible for providing any necessary releases and enough 
information about the records to enable VA to request them 
from the person or agency that had them.  

Finally, the April 2002 VCAA letter informed the veteran that 
VA would wait 60 days for him to submit evidence before 
proceeding on his claim.  This letter informed the veteran 
where to send information and evidence, and thus served to 
advise him to submit any evidence in his possession pertinent 
to his claim.    

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial AOJ decision is issued on a claim.  
Pelegrini II, 18 Vet. App. at 119-120.  VCAA notice was 
timely provided in this case.  

The Board finds all required notice was given.  

B.  The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim(s).  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2005).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4).

In the present case, the duty to assist has been fulfilled.  
The veteran's service medical records, VA outpatient 
treatment records, and Employee Assistance Program (EAP) 
records have been associated with the claims file.  In a May 
2002 statement the veteran indicated that he had no private 
medical records in regard to his PTSD claim.  In his December 
2003 Form 9 (substantive appeal), the veteran argued that 
medical records from October 2000 to June 2001 had not been 
included in the record.  As will be discussed in detail 
below, these records have no reasonable possibility of 
substantiating the service connection claim and, thus, remand 
to obtain these records is not warranted.  See 38 U.S.C.A. 
§ 5103A(a)(2) (Secretary not required to provide assistance 
if "no reasonable possibility exists that such assistance 
would aid in substantiating the claim.").  

In addition, the veteran was afforded VA examinations in May 
2002 and June 2003 to evaluate his claim for PTSD.  In his 
April 2003 notice of disagreement (NOD), the veteran argued 
that his May 2002 VA examination was inadequate.  The Board 
finds that the VA examiner thoroughly reviewed the claims 
file and made all findings required to evaluate the veteran's 
condition, and, in any event, any inadequacy was remedied by 
the more recent VA examination.    

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

II.  Legal Analysis

Service connection will be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury or disease during such service.  38 U.S.C.A. § 1110; 
(West 2002) 38 C.F.R. § 3.303 (2005).  

Proof of direct service connection requires (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus, or link, between the current disability 
and the in-service disease or injury.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).  The determination as to whether 
these requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In order for a claim for service connection for PTSD to be 
successful, there must be:  (1) medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); (2) a 
link, established by medical evidence, between the current 
symptoms and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  

Review of the record indicates that the veteran received 
numerous awards, including the Combat Action Ribbon and, as 
such, is shown to have engaged in combat.  38 U.S.C.A. § 
1154(b); Cohen v. Brown, 10 Vet. App. 128 (1997); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993); 38 C.F.R. § 3.304(f).  His 
claimed stressors, including seeing men wounded and killed 
and aiding men who had been severely wounded, are consistent 
with participation in combat.  Despite this fact, the weight 
of the competent medical evidence is against a current 
diagnosis of PTSD.  

VA outpatient treatment reports from June 2001 to August 2003 
include diagnoses of both PTSD and depression.  EAP records 
from January to April 2003 reflect counseling for problems at 
work and include a goal of decreasing depression.  These 
records do not discuss PTSD.  

The veteran underwent a VA examination in May 2002 at which 
time he reported waking up in a cold sweat after a nightmare 
about Vietnam a few times a month and stated that he thought 
about Vietnam when reminded of it, but did not describe these 
thoughts as frequent or intrusive.  He did not describe any 
other symptoms related to PTSD.  The examiner did note a 
history of depression related to work stressors and his 
wife's health.  The examiner also noted that the veteran had 
no psychiatric history until referral to the PTSD clinic in 
October 2000.  The examiner stated that he could not explain 
the reasons that a number of practitioners had rendered 
diagnoses of PTSD, but did note that a number of treatment 
notes reflected a diagnosis of only depression.  

The examiner reviewed psychological testing conducted in 
October 2000 and found test scores were below those for a 
finding of PTSD.  The examiner commented that, while others 
had interpreted these results as under reporting, he believed 
the results were a reflection of the fact that the veteran 
did not have a diagnosis of PTSD.  

On examination, the veteran was alert and oriented with no 
signs or symptoms of psychosis, and his conversation was 
relevant, coherent, goal-directed, and organized.  His mood 
was one of obvious dysphoria, but he did not appear to be 
significantly depressed.  Affect was not blunted or 
flattened, memory and intellect were intact and well above 
average, and there was no major impediment of insight or 
judgment.  

In discussing his feelings of depression, the veteran spoke 
mostly about work-related stressors and his home life, with 
occasional nightmares and memories related to Vietnam.  Based 
on review of the claims file and the examination, the 
examiner's Axis I diagnosis was chronic dysthymic disorder 
related to multiple life stressors.  He also noted that the 
veteran did not meet the diagnostic criteria for PTSD, but 
did meet the criteria for depression unrelated to military 
service.  

Due to problems at work, the veteran underwent an independent 
psychiatric examination by Dr. B. in May 2003.  Dr. B. 
reviewed the veteran's employment records and VA treatment 
records from October 2000 to May 2003.  Dr. B. noted that the 
veteran had first mentioned flashbacks and dreams about 
Vietnam to his primary care physician in April 2000 and was 
then referred to the PTSD clinic.  His first visit to the 
clinic was in October 2000 and he had received individual 
therapy every three or four months since that time.  He was 
prescribed Zoloft in January 2001.  

On examination, the veteran described himself as "somewhat 
depressed" and reported difficulty sleeping and dreams about 
Vietnam.  His affect was blunt and depression was prominent.  
He had homicidal thoughts without intention of acting upon 
them.  He was moderately alert, memory was generally intact, 
and concentration was less than optimal.  The Axis I 
diagnosis was major depression, with a definable onset in the 
past several years.  No mention of PTSD was made in regard to 
diagnosis.  On Axis IV, psychosocial and environmental 
problems.

Dr. B. noted that no work-related problem had produced major 
depression or PTSD, but that depression was a function of 
endogenous factors and any PTSD was an outgrowth of 
experiences in Vietnam.  He added that symptoms of depression 
and PTSD often overlap and the only definitive diagnosis he 
could give was major depression. 

At his RO hearing in June 2003, the veteran described his 
treatment at VA and through EAP.  He stated that he had 
nightmares about Vietnam and thought about it occasionally 
during the day.  

Due to the conflicting diagnoses in regard to PTSD, the 
veteran underwent another VA examination for clarification in 
September 2003.  The examiner acknowledged review of the 
claims file.  He reviewed the initial evaluation at the PTSD 
clinic in October 2000 and found that the scores were below 
the cutoff point for PTSD but a diagnosis of PTSD was given.  

The veteran described his stressors, which the examiner found 
to minimally meet criterion A for a diagnosis of PTSD.  The 
veteran did not report recurrent, persistent, distressing, 
re-experiencing symptoms required to meet criterion B.  He 
did not report persistent avoidance of stimuli associated 
with trauma or numbing of general responsiveness as required 
to satisfy criterion C.  He also did not describe persistent 
irritability, a history of angry or violent outbursts, or 
difficulties with concentration.  Thus, criterion D of 
increased arousal was not satisfied.  The veteran underwent 
psychometric testing, the results of which were again below 
those required for PTSD.  

Based on the examination and psychometric testing, the 
examiner found that the veteran did not meet the criteria for 
a diagnosis of PTSD.  The Axis I diagnosis was dysthymic 
disorder, unrelated to military service.  The examiner added 
that the results of the examination, testing, and all 
evidence in the claims file failed to support a diagnosis of 
PTSD.  

The Board may favor the opinion of one competent medical 
authority over another.  See Owens v. Brown, 7 Vet. App. 429, 
433 (1995).  Moreover, the Court has expressly declined to 
adopt a "treating physician rule" which would afford 
greater weight to the opinion of a veteran's treating 
physician over the opinion of a VA or other physician.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993).  

In assessing medical opinions, the failure of the physician 
to provide a basis for his opinion goes to the weight or 
credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.  See Prejean 
v. West, 13 Vet. App. 444, 448-49 (2000).  

In this case, the Board finds that the opinions of the VA 
examiners that the veteran does not meet the diagnostic 
criteria for PTSD are more probative than the diagnoses of 
PTSD found in the VA outpatient treatment records.  In this 
regard, both VA examiners thoroughly reviewed the claims 
file, examined the veteran, and provided thoughtful and 
detailed rationales for their opinions.  The VA outpatient 
treatment records simply note diagnoses of PTSD without 
thorough explanation of the criteria required to render that 
diagnosis.  

Dr. B.'s opinion further weighs against a finding of current 
PTSD.  Dr. B also reviewed the records and performed an 
extensive examination which rendered a diagnosis only of 
major depression.  

The Board acknowledges the veteran's argument that he has 
current PTSD, however, as a lay person, he is not competent 
to provide a medical diagnosis.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

The veteran has also argued that the RO failed to review VA 
treatment records from October 2000, and that the earliest 
records considered in regard to his claim were from June 
2001.  While VA treatment records from October 2000 were not 
reviewed by the RO, these treatment records were considered 
by both VA examiners and Dr. B. in rendering their opinions, 
and, as these competent medical experts did not find the 
records to substantiate a diagnosis of PTSD, there is no 
reasonable possibility that they would change the weight of 
the evidence and substantiate the claim.  See 38 U.S.C.A. 
§ 5103A(a)(2).  

In addition, the finding of a current disability requires 
that the disability be present at the time of the claim.  See 
Gilpin v. West, 155 F. 3d. 1353 (Fed. Cir. 1998) (holding 
that for a showing of current disability, there must be a 
showing of disability at the time of the claim, as opposed to 
some time in the past).  In this case, the veteran's claim 
for service connection was received at the RO in April 2002, 
thus, records from October 2000 to June 2001 would not 
demonstrate current disability as required to substantiate 
the claim.  Id.

In the absence of a current diagnosis of PTSD, the 
preponderance of the evidence is against the claim.  Because 
the preponderance of the evidence is against the claim the 
benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 58 
(1991).  The claim of entitlement to service connection for 
PTSD is therefore denied.  


ORDER

Entitlement to service connection for PTSD is denied.  



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


